STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0347
VERSUS

KENNETH SMITH JUNE 21, 2022
In Re: Kenneth Smith, applying for supervisory writs, 19th

Judicial District Court, Parish of East Baton Rouge,
No. 12-17-0241.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT DENIED ON SHOWING MADE. Relator failed to include a
copy of the co-defendant’s statements at issue, exhibits Sl and
S2, and any other portions of the district court record that
might support the claims raised in the application for
postconviction relief. Supplementation of this writ application
and/or an application for rehearing will not be considered. See
Uniform Rules of Louisiana Courts of Appeal, Rules 2-18.7 & 4-9.
In the event relator elects to file a new application with this
court, the application must be filed on or before July 19, 2022.
Any future filing on this issue should include the entire
contents of this application, the missing items noted above, and
a copy of this ruling.

VGW

COURT OF APPEAL, FIRST CIRCUIT

ASAL

DEPUTY CLERK OF COURT
FOR THE COURT